DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s amendments and remarks submitted 06/15/2021 have been entered and considered. Accordingly the action is made final.
Claim Status:
Claims 1-20 are presented for examination.
Claims 1 and 11 are amended.
No new claim is added. 
No claim is cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended claims 1 and 11 recites, “limiting interaction of with the physical objects in the physical environment represented in the virtual environment to a local user such that a remote user has no ability to interact with the augmented reality data in the virtual reality”.
The closest support available in the specification is: [0025] “While local user 150 experiencing augmented reality may be able to physically and virtually interact with the augmented reality, remote user 170 (e.g., a user that is not present at physical environment 110 and cannot use augmented reality) will generally be limited to viewing a recording of the augmented reality captured by local user 150 (e.g., the user experiencing the augmented reality), and will have limited, if any, ability to interact with the captured augmented reality.” 
The specification doesn’t support the amended limitation. Applicant claims that remote user has no ability to interact but according to paragraph [0025] remote user has limited ability to interact.
	
Dependent claims 2-10 and 12-20 are also rejected by virtue of dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the phrase "the virtual environment" in limitation “interaction with the physical objects in the physical environment represented in the virtual environment”. There is insufficient antecedent basis for the phrase “the virtual environment” in the limitation. As a result the scope of the limitation is unclear.
Depended claims 2-10 and 12-20 are also rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Pat. Pub. No. 20110316845, “Roberts”) in view of Worley et al. (US Patent No. 9818224, “Worley”) and Moretti et al. (US Pat. Pub. No. 20170053245, “Moretti”).

Regarding claim 11, Roberts teaches A system for presenting combined augmented and virtual reality (Fig. 1), comprising: 
, [0025] “Additionally, augmented reality client 120 may be an electronic device that can: capture real-time video using a camera 128. [0027] In an exemplary embodiment, the input to computer system 110 may include an image of the one or more physical objects 122 in physical environment 118 (which may be captured using a machine vision system)”);  
an augmented reality device that generates augmented reality data for the physical environment comprising at least one virtual characteristic for the physical environment  ([0021] “….Furthermore, an augmented reality application should be understood to include a live or indirect view of a physical environment whose elements are augmented by superimposed computer-generated information (such as supplemental information, an image”);  
and an electronic device (Fig. 3 computer system 300) comprising at least one computer processor (Fig. 3 element 310) that performs the following: 
receives the physical data for the physical environment from the image capture
device ([0027] “In an exemplary embodiment, the input to computer system 110 may include an image of the one or more physical objects 122 in physical environment 118 (which may be captured using a machine vision system)”); 
 receives the augmented reality data for the physical environment ([0025] “…..This information is relayed to computer system 110, which updates world model 112 as needed, and distributes instructions that reflect any changes to both virtual world client 114 and augmented reality client 120”);  
However Roberts is silent about generates at least one first mesh representing the physical data including the physical objects and at least one second mesh representing the augmented reality data; 
Worley teaches generates at least one first mesh representing physical data including physical objects and at least one second mesh representing augmented reality data (Col 2 lines 66-Col 3 lines 10 “In some implementations, the depth information may be transformed into a first polygonal mesh that describes one or more surfaces of the first object, where one or more points included in each polygon are assigned a color attribute based on the color information in the two-dimensional image(s).  Implementations may also access a three-dimensional model of the second object.  Based on the model of the second object, a second polygonal mesh may be determined that describes one or more surface of the second object.  One or more polygons of the first polygonal mesh may be virtually arranged with one or more polygons of the second polygonal mesh to create a virtual scene that presents at least a portion of the second object with at least a portion of the first object” Here first object is the real object and “first polygonal mesh” is the claimed first mesh and the second object is the augmented reality data and “second polygonal mesh” is the claimed second mesh.).
Worley and Roberts are analogous art as both of them are related to image processing.
 Roberts by generating at least one mesh representing physical data including the physical objects and at least one second mesh representing augmented reality data similar to at least one mesh representing physical data including physical objects and at least one second mesh representing augmented reality data as taught by Worley.
The motivation for the above to achieve faster rendering as meshes can render 3D scene faster (can achieve higher frame rate) than other methods (non-polygonal models) of rendering 3d scene.
 Roberts modified by Worley teaches provides the at least one first mesh and at least one second mesh as a virtual reality for the physical environment (Worley’s image processing server device 126 generates virtual scene that represents first mesh and second mesh and renders the scene. The server then sends the composite image (includes first mesh and second mesh) to the client device, Fig. 1 shows that. Taking this teaching of Worley and apply it to Robert to send the mesh as a virtual reality for the physical environment to virtual reality device/augmented reality device.);
Even though Roberts modified by Worley teaches the physical environment represented in the virtual environment (Worley’s image processing server device 126 generates virtual scene that represents first mesh and second mesh and renders the scene) but is silent about limiting interaction of with the physical objects in the physical environment represented in the virtual environment to a local user such that a remote user has no ability to interact with the augmented reality data in the virtual reality
Moretti teaches limiting interaction of with physical objects in the physical environment represented in virtual environment to a local user such that a remote user has no ability/limited ability to interact with the augmented reality data in the virtual reality (“[0075] At 350, normal opening activities are performed.  These may include any suitable processing steps, including but not limited to, checking local systems (e.g., an ATM) for any signs of tampering or injury, disarming alarms, unlocking or locking outer and inner doors, and other particular activities.”   [0075] and Fig. 3, step 350 discloses that the local user performs interaction with physical objects in virtual environment.  Then [0077] indicates that the remote user works in passive mode, meaning he doesn’t interact with virtual object in AR environment.  So interaction with physical objects in the physical environment represented in virtual environment has been limited to local user.   “[0077] Throughout the branch opening process, information and communication between the local employee and the remote oversight employee may be free-flowing, with the remote oversight employee playing a passive and/or active role in the branch opening procedure………..while in other instances, the remote oversight user may be limited to monitoring and remotely approving the actions taken by the local employee” Moretti [0065] indicates that the users are having VR communication. “[0065]…… As described above in FIG. 1, the visual presentation generated at 230 can be generated for one or both of a virtual or augmented reality presentation.).”)
Moretti and Roberts modified by Worley are analogous art as both of them are related to data processing.
 Roberts modified by Worley by limiting interaction of with the physical objects in the physical environment represented in the virtual environment to a local user such that a remote user has no ability to interact with the augmented reality data in the virtual reality as taught by Moretti. 
The motivation for the above is to provide security to the physical asset/objects.

Claim 1 is directed to a method claim and the function and its steps are similar to the scope and function of the system claim 11 and thus claim 1 is rejected with same rationales as specified in the rejection of claim 11.

Regarding claims 3 and 13 Roberts modified by Worley and Moretti teaches wherein the physical characteristics comprise a physical structure of the physical environment. (Worley Col 4 lines 2-7 “Alternatively, the first object 104 may include at least a portion of another user, or an item such as a piece of furniture, a piece of artwork, an appliance, and so forth. The first object 104 may also include a setting such as a portion of the user's home, workplace, or other location.  The first object 104 may include any number of users, items, or settings, in any combination”). 
 
Regarding claims 4 and 14 Roberts modified by Worley and Moretti teaches wherein the physical characteristics comprise equipment and furniture present in the Worley Col 4 lines 2-7 “Alternatively, the first object 104 may include at least a portion of another user, or an item such as a piece of furniture, a piece of artwork, an appliance, and so forth. The first object 104 may also include a setting such as a portion of the user's home, workplace, or other location.  The first object 104 may include any number of users, items, or settings, in any combination”). 


Regarding claims 7 and 17 Roberts modified by Worley and Moretti teaches wherein the virtual reality for the physical environment is provided to an image display device (Roberts [0022] “We now discuss embodiments of the system.  FIG. 1 presents a block diagram illustrating a system 100 (which is sometimes referred to as a `multi-user virtual world server system`).  In this system, users of a virtual world client 114 (that displays a virtual environment)”);
 
Regarding claims 8 and 18 Roberts modified by Worley and Moretti teaches wherein the image display device is at a location remote from the physical environment (Roberts Fig. 1 shows virtual reality client 114 is at a remote location from physical environment 118).
 
Regarding claims 10 and 20 Roberts modified by Worley and Moretti teaches wherein the virtual characteristic comprises a virtual object; wherein an augmented reality change to the virtual object in the augmented reality data is reflected in the virtual Roberts [0023] “Furthermore, computer system 110 dynamically (e.g., in real time) shares any changes to the state associated with actions of the one or more users of augmented reality client 120 and/or the one or more other users of virtual world client 114 (which, from the perspective of computer system 110, are collectively referred to as `inputs`) with both virtual world client 114 and augmented reality client 120”).

Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts modified by Worley and Moretti as applied to claims 1 and 11 above, and further in view of Barzuza et al. (US Pat. Pub. No. 20150213650, “Barzuza”).
Regarding claims 2 and 12 Roberts modified by Worley and Moretti is silent about the image capture device comprises a headset. 
However Barzuza teaches an image capture device comprises a headset (Fig. 5 elements 521, 522 etc.).
Barzuza and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having image capture device as a headset as taught by Barzuza.
The motivation for the above is to enhance Robert for mobile application.

	Regarding claims 9 and 19 Roberts modified by Worley and Moretti is silent about wherein the image display device is a wearable image display device. 
However Barzuza teaches an image display device is a wearable image display device (Fig. 5 elements 541).
Barzuza and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having an image display device as a wearable image display device as taught by Barzuza.
The motivation for the above is to enhance Robert for mobile application.

 	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts modified by Worley and Moretti as applied to claim 1 and 11 above, and further in view of Loberg et al. (US Pat. Pub. No. 20180197340, “Loberg”).

Regarding claims 5 and 15 even though Roberts modified by Worley and Moretti teaches the virtual characteristic as shown above but is silent about virtual equipment.
However Loberg teaches virtual characteristic comprises virtual equipment ([0029] “For example, FIG. 3 illustrates a three-dimensional architectural model 300 of the room 200.  The three-dimensional architectural model 300 comprises various virtual architectural elements such as light fixtures 310(a, b), various pieces of virtual furniture pieces 320a, and a large conduit 350 running down the inside of the large physical column 240”).
Loberg and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having virtual characteristic as virtual equipment as taught by Loberg.
The motivation for the above is to include virtual feature with the real environment to choose an actual object to be bought. (For example, Worley’s first object is house, by including a virtual furniture the user can check how his house looks with the virtual furniture and based on that he can decide his choice.) .
 
Regarding claims 6 and 16 Roberts modified by Worley and Moretti teaches the virtual characteristic as shown above but is silent about virtual furniture.
However Loberg teaches virtual characteristic comprises virtual furniture ([0029] “For example, FIG. 3 illustrates a three-dimensional architectural model 300 of the room 200.  The three-dimensional architectural model 300 comprises various virtual architectural elements such as light fixtures 310(a, b), various pieces of virtual furniture pieces 320a, and a large conduit 350 running down the inside of the large physical column 240”).
Loberg and Roberts modified by Worley and Moretti are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the filing date of the claimed invention to have modified Roberts modified by Worley and Moretti by having virtual characteristic as virtual furniture as taught by Loberg.
The motivation for the above is to include virtual feature with the real environment to choose an actual object to be bought. (For example, Worley’s first object is house, by including a virtual furniture the user can check how his house looks with the virtual furniture and based on that he can decide his choice.) .

Response to Arguments
Applicant’s arguments see remarks page 6 filed 06/15/2021 with respect to the rejection of claims 1-20  under 35 U.S.C. 112(a) have been fully considered. The amendment overcomes the previously rejected claim 1 and 11 but introduced new written description issue. Therefore the rejection has been maintained.

Applicant’s arguments see remarks page 6 filed 06/15/2021 with respect to the rejection of claims 1-20  under 35 U.S.C. 112(b) have been fully considered. The amendment partially overcomes the previously rejected claim 1 and 11 as applicant has only fixed the issue of second limitation only. The first issue of lack of antecedent basis of “the virtual environment” has not been fixed. Therefore the rejection has been maintained.


Applicant’s arguments see remarks pages 6-8 filed 06/15/2021 with respect to the rejection of claims 1 and 11  under 35 U.S.C. 103 have been fully considered and are not persuasive. Therefore the rejection has been maintained.
                                                                                                                                                                                        
	In response to applicant’s argument regarding the amendment, examiner wants to note that Moretti [0075] [0077] teaches limiting interaction of with physical objects in the physical environment represented in virtual environment to a local user such that a remote user has no ability/limited ability to interact with the augmented reality data in the virtual reality. “[0075] At 350, normal opening activities are performed.  These may include any suitable processing steps, including but not limited to, checking local systems (e.g., an ATM) for any signs of tampering or injury, disarming alarms, unlocking or locking outer and inner doors, and other particular activities.”   [0075] and Fig. 3, step 350 discloses that the local user performs interaction with physical objects in virtual environment.  Then [0077] indicates that the remote user works in passive mode, meaning he doesn’t interact with virtual object in AR environment.  So interaction with physical objects in the physical environment represented in virtual environment has been limited to local user.   “[0077] Throughout the branch opening process, information and communication between the local employee and the remote oversight employee may be free-flowing, with the remote oversight employee playing a passive and/or active role in the branch opening procedure………..while in other instances, the remote oversight user may be limited to monitoring and remotely approving the actions taken by the local employee” Moretti [0065] indicates that the users are having VR communication. “[0065]…… As described above in FIG. 1, the visual presentation generated at 230 can be generated for one or both of a virtual or augmented reality presentation.) An ordinary skilled person in the art would have been motivated to include the teaching of Moretti to provide a secure VR environment by avoiding accessing physical assets from a remote location. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8 am-4 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612